Citation Nr: 1126271	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-12 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for esophageal cancer.

2.  Entitlement to service connection for esophageal cancer, to include as due to exposure to hazardous environmental agents employed in Project Shipboard Hazard and Defense (SHAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1966.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The RO certified this appeal to the Board in April 2010 and, in February 2011, the Veteran submitted additional evidence.  However, he waived his right to have the RO initially consider this evidence in a statement dated in February 2011.  38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for esophageal cancer, to include as due to exposure to hazardous environmental agents employed in Project SHAD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service connection for the Veteran's esophageal cancer.

2.  The evidence pertaining to the Veteran's esophageal cancer submitted subsequent to the January 2002 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision that denied service connection for esophageal cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for esophageal cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In a January 2002 rating decision, the Veteran was denied service connection for esophageal cancer, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that the evidence of record did not show that his esophageal cancer was incurred in or aggravated by his active military service, to include herbicide exposure.  

In September 2005, the Veteran filed a claim to reopen his previously denied claim for service connection for esophageal cancer.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the claims file since the January 2002 denial: VA treatment records, Department of Defense and VA Information Sheets regarding Project SHAD, a Board hearing transcript dated in January 2011, articles submitted by the Veteran, lay statements, and a VA examination.  This evidence is new because it has not been previously submitted.  

The evidence is also material.  As noted above, a review of the January 2002 rating decision reveals that the Veteran's claim for service connection appears to have been denied because the evidence of record did not show that his esophageal cancer was incurred in or aggravated by his active military service, to include herbicide exposure.  Since that time, the Veteran was afforded a VA examination in January 2008, during which a VA examiner reviewed the Veteran's claims file and provided a medical nexus opinion concerning the Veteran's esophageal cancer.  This bears directly and substantially upon the specific matter under consideration and is significant enough that it must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for esophageal cancer is reopened.


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for esophageal cancer is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the service connection claim can be properly adjudicated.  

A remand is required in order to afford the Veteran another VA medical opinion to determine the etiology of the Veteran's currently diagnosed esophageal cancer.  In the case of a disability compensation claim, VA's duty to assist includes obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to a current disorder, the VA treatment records confirm that the Veteran has a current diagnosis of esophageal cancer.  

In regards to an in-service incurrence, the evidence of record establishes that Veteran was a participant in Project SHAD at the Edgewood Arsenal located in Maryland from May 1966 to June 1966.  Specifically, the Veteran's service treatment records (STRs) confirm that the Veteran was exposed to two chemical agents - CN (2-chloroacetophenone) and VX (O-ethyl-S2-disopropylamino) - as a participant in Project SHAD.  The Veteran's STRs also document that the Veteran was exposed to DY (full chemical name not specified), UY (full chemical name not specified), and Chlorox during his participation in Project SHAD.

In regards to a medical nexus opinion, the RO afforded the Veteran a VA examination in January 2008.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the chemical agents of CN and VX were "less than likely" the cause of his current cancer.  The VA examiner based this conclusion on information from a textbook titled "Hazardous Materials Toxicology," which did not show a malignancy potential for exposure to these chemical agents.  The VA examiner also concluded that he could not opine as to whether "an agent did or did not cause this Veteran's cancer without resorting to mere speculation in this case of exposures to unidentified chemical agents."  

The Board finds the January 2008 VA examination to be inadequate for three reasons.  

First, in forming his medical opinion, the VA examiner did not consider and discuss each possible agent that could have been used on the Veteran, as described in the Information Letter titled, "Potential Health Effects Among Veteran Involved in Military Chemical Warfare Agent Experiments Conducted from 1955 to 1975" from the VA Under Secretary for Health dated in August 2006.  These agents include: (1) common approved pharmaceuticals; (2) anticholinesterase nerve agents; (3) glycolate anticholinergic agents; (4) nerve agent reactivators; (5) psychoactive compounds; (6) cannabinoids; and, (7) irritants.  The Board finds that a medical nexus opinions on these various agents needs to be obtained before the Veteran's claim can be decided on the merits.

Second, the VA examiner did not address whether the Veteran's documented exposure to the chemical agents of DY, UY, and Chlorox caused the Veteran's current esophageal cancer.  Since these chemicals are clearly documented in the Veteran's STRs, a medical nexus opinion on these chemicals needs to be obtained before the Veteran's claim can be decided on the merits.

Third, the evidence of record does not conclusively establish that the Veteran was exposed to mustard gas during his participation in Project SHAD, and the Veteran testified at his Board hearing that he did not know the exact chemicals that he was exposed to during his participation.  However, a document in the Veteran's personnel records describes a situation where two grenades were discharged into a tunnel with all entrances sealed, and volunteers were then placed in the tunnel.  The claims file also currently contains an Information Letter titled, "Potential Health Effects Among Veteran Involved in Military Chemical Warfare Agent Experiments Conducted from 1955 to 1975" from the VA Under Secretary for Health dated in August 2006.  In pertinent part, this Information Letter indicates that some Veteran were exposed to mustard agents during the Edgewood-Aberdeen experiments.  The Information Letter also states that, "[t]here are no tests available today that can confirm exposure to these agents decades in the past."  Therefore, based on this evidence and giving the Veteran the benefit of the doubt, the Board finds that the Veteran was exposed to mustard agents during his participation in Project SHAD.

The Information Letter also states that the following illnesses are presumptively service-connected among Veteran who were exposed to these mustard agents: (1) chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasaopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin; (2) chronic laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and, (3) acute non-lymphocytic leukemia.  The Board recognizes that the Veteran's esophageal cancer is not listed as one of the presumptively service-connected diseases.  However, this does not prevent the Veteran from establishing service connection on a direct basis - i.e., that his esophageal cancer is directly related to his presumed exposure to mustard gas.  To date, the Veteran has not been provided a VA examination regarding his presumed exposure to mustard agents during his participation in Project SHAD.  Thus, in this regard, the Board finds that a medical nexus opinion is needed. 

Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed esophageal cancer.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements, his STRs, his post-service private treatment records, and the medical literature have been reviewed in forming the medical opinion.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed esophageal cancer is related to his active military service, to include his exposure to hazardous environmental agents employed in Project SHAD. In forming his opinion, the VA examiner should consider and discuss each possible agent that could have been used on the Veteran, as described in the Information Letter titled, "Potential Health Effects Among Veteran Involved in Military Chemical Warfare Agent Experiments Conducted from 1955 to 1975" from the VA Under Secretary for Health dated in August 2006.  These agents include: (1) common approved pharmaceuticals; (2) anticholinesterase nerve agents; (3) glycolate anticholinergic agents; (4) nerve agent reactivators; (5) psychoactive compounds; (6) cannabinoids; and, (7) irritants.

Additionally, the VA examiner should address whether the Veteran's current esophageal cancer is related to his exposure to the chemical agents of DY, UY, and/or Chlorox during his active military service.  The Veteran's exposure to these agents is documented in his claims file. 

Further, the VA examiner should address whether the Veteran's current esophageal cancer is related to his exposure to mustard agents during his active military service.  When answering this opinion, the VA examiner should presume that the Veteran was exposed to mustard agents during his participation in Project SHAD.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

2.  After the above action has been completed, readjudicate the Veteran's claim of entitlement to service connection for esophageal cancer, to include as due to exposure to hazardous environmental agents employed in Project SHAD.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


